Citation Nr: 0628970	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
claimed as entitlement to a separate 10 percent rating for 
each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1949 to June 
1950, and from January 1951 to August 1952.  This appeal is 
before the Board of Veterans' Appeals (Board) from a March 
2002 rating decision of the St. Paul, Minnesota Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for tinnitus, and assigned a disability rating of 
10 percent.


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.  

2. The 10 percent rating assigned for the tinnitus is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code (Code) 6260 (2002), Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The facts in this case are not in dispute.  As the 
law is dispositive, the provisions of the VCAA do not apply.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

The veteran has reported having tinnitus that he perceives in 
both of his ears.  In a September 1976 rating decision, the 
RO denied the veteran's claim for service connection for 
tinnitus.  In a March 2002 rating decision, the RO granted 
service connection for tinnitus, and assigned a 10 percent 
rating.  In March 2003, the veteran submitted a claim for 
separate compensable ratings for tinnitus in each ear.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  The 
percentage ratings in the Rating Schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being heard 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that versions of Code 6260 in effect prior to 1999 and 
prior to June 13, 2003, required the assignment of dual 
10 percent ratings for tinnitus that is bilateral, i.e., 
perceived in both ears.  VA appealed the Veterans Court's 
decision in Smith to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  In light of the foregoing, the Board concludes 
that the version of Diagnostic Code 6260 in effect prior to 
June 2003 precludes a schedular rating in excess of a single 
10 percent rating for tinnitus.  As the revised version of 
Diagnostic Code 6260 explicitly prohibits a schedular rating 
in excess of 10 percent for tinnitus, the veteran's claim for 
a schedular rating in excess of 10 percent for tinnitus, 
based on assignment of a separate rating for each ear, must 
be denied under both the old and the new versions of the 
regulation.  As the disposition is based on interpretation of 
the law, and not the facts of this case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate rating for each ear, is 
denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


